                                                                    Case 2:17-cv-02869-GMN-BNW Document 235 Filed 08/31/21 Page 1 of 2



                                                                1    Vaughn A. Crawford, Nevada Bar No. 7665
                                                                     Dawn L. Davis, Nevada Bar No. 13329
                                                                2    SNELL & WILMER L.L.P.
                                                                     3883 Howard Hughes Parkway, Suite 1100
                                                                3    Las Vegas, Nevada 89169
                                                                     Telephone: (702) 784-5200
                                                                4    Facsimile: (702) 784-5252
                                                                     vcrawford@swlaw.com
                                                                5    ddavis@swlaw.com
                                                                6    Michael John Lopes (Pro Hac Vice)
                                                                     GORDON & REES
                                                                7    One Battery Park Plaza, 28th Floor
                                                                     New York, New York 10004
                                                                8    (212) 453-0752
                                                                     mlopes@grsm.com
                                                                9
                                                                     David Osterman (Pro Hac Vice)
                                                               10    GOLDBERG SEGALLA LLP
                                                                     301 Carnegie Center Drive, Suite 200
                                                               11    Princeton, New Jersey 08540-6587
                                                                     (609) 986-1310
                                                               12    dosterman@goldbergsegalla.com
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13    Attorneys for Defendants
                             Las Vegas, Nevada 89169




                                                                     Tristar Products, Inc. and Zhongshan Jinguang
                                  LAW OFFICES


                                   702.784.5200




                                                               14    Household Appliance Manufacture Co. Ltd.
                                                               15
                                                                                               UNITED STATES DISTRICT COURT
                                                               16
                                                                                                       DISTRICT OF NEVADA
                                                               17

                                                               18     TAWNDRA L. HEATH, an individual,               Case Number: 2:17-cv-02869-GMN-BNW
                                                               19                                  Plaintiff,
                                                                                                                     STIPULATION AND ORDER
                                                               20            vs.                                     EXTENDING TIME TO FILE MOTIONS
                                                                                                                     PURSUANT TO FED. R. CIV. P. 54 & 68
                                                               21     TRISTAR PRODUCTS, INC., a Pennsylvania
                                                                      corporation; ZHONGSHAN JINGUANG
                                                               22     HOUSEHOLD APPLIANCE
                                                                      MANUFACTURE CO., LTD, a foreign
                                                               23     corporation; DOE Individuals 1–10; and ROE
                                                                      Corporations 11–20,
                                                               24
                                                                                                   Defendant.
                                                               25

                                                               26    ///

                                                               27    ///

                                                               28    ///
                                                                    Case 2:17-cv-02869-GMN-BNW Document 235 Filed 08/31/21 Page 2 of 2



                                                                1           IT IS HEREBY STIPULATED AND AGREED by and between the parties, that the
                                                                2    deadline for Defendants Tristar Products, Inc. and Zhongshan Jinguang Household Appliance
                                                                3    Manufacture Co., Ltd. to file Motions pursuant to Fed. R. Civ. P. 54 and 68 be extended from
                                                                4    August 31, 2021 to September 14, 2021.
                                                                5           The Parties request this extension to accommodate ongoing negotiations regarding a final
                                                                6    resolution of the case, which would obviate the need for further post-trial motion practice regarding
                                                                7    fees and costs.
                                                                8           IT IS SO STIPULATED.
                                                                9
                                                                     Dated this 31st day of August, 2021                  Dated this 31st day of August, 2021.
                                                               10
                                                                     COGBURN LAW                                          SNELL & WILMER L.L.P.
                                                               11

                                                               12    By: /s/ Jamie S. Cogburn                             By: /s/ Dawn L. Davis
                      3883 Howard Hughes Parkway, Suite 1100




                                                                         Jamie S. Cogburn, Esq.                               Vaughn A. Crawford, Esq.
Snell &L.L.P.Wilmer




                                                               13        Nevada Bar No. 8409                                  Nevada Bar No. 7665
                             Las Vegas, Nevada 89169




                                                                         Joseph J. Troiano, Esq.                              Dawn L. Davis, Esq.
                                  LAW OFFICES


                                   702.784.5200




                                                               14        Nevada Bar No. 12505                                 Nevada Bar No. 13329
                                                                         2580 St. Rose Parkway, Suite 330                     3883 Howard Hughes Pkwy., Ste. 1100
                                                               15        Henderson, Nevada 89074                              Las Vegas, Nevada 89169
                                                               16        Pete C. Wetherall, Esq.                              Michael John Lopes (Pro Hac Vice)
                                                                         Wetherall Group, LTD                                 Gordon Rees Scully Mansukhani LLP
                                                               17        9345 W. Sunset Road, Suite 100                       One Battery Park Plaza, 28th Floor
                                                                         Las Vegas, Nevada 89148                              New York, New York 10004
                                                               18
                                                                         Attorneys for Plaintiff                              David Osterman (Pro Hac Vice)
                                                               19                                                             Goldberg Segalla LLP
                                                                                                                              301 Carnegie Center Drive, Suite 200
                                                               20                                                             Princeton, New Jersey 08540-6587
                                                               21                                                             Attorneys for Defendants
                                                               22

                                                               23
                                                                                                                            IT IS SO ORDERED.
                                                               24
                                                                                                                            Dated this ____
                                                                                                                                        31 day of August, 2021
                                                               25

                                                               26

                                                               27                                                           ___________________________
                                                                                                                            Gloria M. Navarro, District Judge
                                                               28
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                                                    -2-
